Fourth Court of Appeals
                               San Antonio, Texas
                                  September 29, 2022

                                 No. 04-22-00442-CR

                    EX PARTE Juan Antonio MOLINA VALENCIA,

                     From the County Court, Maverick County, Texas
                                 Trial Court No. 30906
                        Honorable Susan D. Reed, Judge Presiding


                                    ORDER

      Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
December 3, 2022.



                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court